Citation Nr: 0626280	
Decision Date: 08/23/06    Archive Date: 08/31/06

DOCKET NO.  01-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from May 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO rating decision 
that denied service connection for hepatitis C.  In March 
2003, the veteran testified at a Travel Board hearing at the 
RO.  In August 2003, the Board remanded this appeal for 
further development.  


REMAND

This case was previously remanded by the Board in August 
2003, partly for a VA examination to determine the nature and 
etiology of the veteran's hepatitis C.  The examiner was to 
review the claims file and offer an opinion as to whether it 
was as likely as not that the veteran's hepatitis C either 
had its onset in service, or was related to his sharing of 
razors and toothbrushes with other soldiers in the service, 
or to the tattoos he received while in the service.  The 
examiner was specifically requested to set forth a rationale 
underlying any conclusion or opinion expressed.  

The Board observes that the veteran was afforded a VA 
infectious, immune, and nutritional disabilities examination 
in October 2004; however, there is no indication that the 
veteran's claims file was reviewed.  The examiner noted that 
"per history," the veteran had multiple sources of 
infection including a blood transfusion as a baby, needle 
sharing for intravenous drug abuse in the military, razor 
sharing in the military, and tattoos obtained in the 
military.  As to an assessment, the examiner indicated that 
the veteran had hepatitis C infection and possibly early 
cirrhosis.  The examiner commented that while there was no 
way to absolutely confirm it, it was very likely that the 
veteran acquired hepatitis C while in the military via high 
risk practices like needle sharing, razor sharing, and 
tattoos.  

The Board observes that the examiner apparently solely relied 
on the veteran's history in providing his opinion.  
Additionally, the examiner did not provide any rationale for 
his opinion or address any of the medical evidence of record.  
The Board notes that the veteran's service medical records do 
not show any complaints of or treatment for hepatitis or 
hepatitis C and that the veteran was first shown to have 
hepatitis C in 1999.  Thus, the case must again be remanded 
for the examiner to review the claims file and to provide a 
more complete medical opinion.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

It is the judgment of the Board that the duty to assist the 
veteran with his claim includes having the VA examiner (who 
conducted the October 2004 VA examination) review the claims 
file and provide an additional medical opinion.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Make arrangements to have the claims 
file forwarded to the examiner who 
conducted the October 2004 VA infectious, 
immune, and nutritional disabilities 
examination and have him review the 
record and indicate that such has been 
accomplished, to include consideration of 
the documented medical history and the 
veteran's assertions.  Based on a review 
of historical records and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater possibility) that the 
veteran's hepatitis C either had its 
onset in service, or is related to his 
sharing of razors and toothbrushes with 
other soldiers during service, or to any 
tattoos he received while in the service.  

2.  Thereafter, review the veteran's 
claim for service connection for 
hepatitis C.  If the claim is denied, 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


